DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9 & 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "e.g." found in claims 5, 8, and 9 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ74 (Bd. App. 1961); Ex parte Hall, 83 USPQ38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ481 (Bd. App. 1949).
The term "preferably" found in claims 4 and 14 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ74 (Bd. App. 1961); Ex parte Hall, 83 USPQ38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ481 (Bd. App. 1949).
The term "such as" found in claims 11 and 12 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by 
Claim 9 recites the limitation "envelope surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 11-13 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Malaviya et al (US 2003/0036797 A1).

	Regarding claim 1, Malaviya discloses a medical implant comprising:
a degradable coil-shaped component (Figures 22A-B; paragraph 0154, lines 12-20, SIS is degradable, the definition of coil is “A length of something wound or arranged in a spiral or sequence of rings” (Oxford Dictionary), the component 210 is arranged in a spiral)
a first degradable mesh component (Figure 22, item 184) and a second degradable mesh component (Figure 22, item 185; paragraph 0154, lines 1-5, and 17-20; paragraph 0138; first and second degradable mesh components are formed of SIS (which is degradable), the definition of a mesh is “An interlaced structure” (Oxford Dictionary), SIS (subintestinal submucosa) is a cross-linked 3-dimensional matrix, which is composed of 90% water, 10% protein (mostly collagen), and smaller amounts of carbohydrates and lipids.  The collagen network provides a scaffold for tissue growth, this interlaced structure constitutes a mesh);
wherein each mesh component has a largest surface extending in two directions in the x-y plane of the mesh component (Figure 22, items 182 and 184 (i.e. mesh components) have a largest surface extending in two directions in the x-y plane),
and wherein each mesh component has a projected area, which is said largest surface as projected in the x-y plane of the medical implant (Figure 22, projected area is the same as the largest surface area in the x-y plane above);
characterized in that the coil-shaped component is arranged between the two mesh components (Figure 23 shows the coil-shaped component arranged between the two mesh components 184 and 182, paragraph 0154, lines 17-20 states that the coils of Figure 22A-B can be arranged between the two mesh components in the same manner as coils 190);
the coil-shaped component has a center core which is hollow (Figure 22A-B, items 202, 204, 206, and 208 shows coil-shaped components with hollow center core);
and that the coil-shaped component has a helix rotation axis (Figures 22A-B, items 202, 204, 206, and 208 have a helix rotation axis),
which extends in parallel with said projected area of the first mesh component and said projected area of the second mesh component (Figures 23 and 22A-B, when the coiled component is placed in between the first and second mesh component as in Figure 23 or 30, the helix rotation will extend in parallel with said projected area of the first and second mesh component).
	Regarding claim 2, Malaviya discloses wherein the coil-shaped component comprises a fiber component (Figures 22A-B, coil-shaped component 210 can be fabricated from SIS which is comprised of collagen fibers, therefore, the coil-shaped component comprises a fiber component), which has been helically wound to form the coil-shaped component (the SIS coil-shaped component comprising collagen fibers is helically wound to form the coil-shaped component as can be seen in Figures 22A-B).  
	Regarding claim 3, Malaviya discloses wherein the cross-sectional profile of the coil-shaped component has a hollow center core area, which is larger than the cross-sectional area of the fiber component which forms the coil-shaped component (Figure 22A-B shows the coil-shaped component with a cross-sectional profile which has a hollow center core, which is larger than the cross-sectional area of the fiber component).  
	Regarding claim 5, Malaviya discloses wherein the cross-sectional profile of the coil-shaped component is axially constant or variable in size (Figure 22, 22A-B, and 29), e.g. conical, and/or is axially constant (Figure 22 and 29) or variable in shape, e.g. from oval to rectangular shape.  
	Regarding claim 6, Malaviay discloses wherein the coil-shaped component is formed as a circle, an oval, a rectangle, an S- form, a straight line, a U-turn, or any other irregular form, between said two mesh components, in a plane parallel to said projected areas of the mesh components (Figure 22, 22A-B, and 29).  
	Regarding claim 7, Malaviya discloses wherein the coil-shaped component is contained between said two mesh components (Figure 23 or Figure 30 show how the coil-shaped components are contained between said two mesh components 182 and 184, paragraph 0154, lines 17-20 states that the coils of Figure 22A-B can be arranged between the two mesh components in the same manner as coils 190).  
Figure 23 shows how the two mesh components 182 and 184 are attached to each other at the edges and trimmed, Figure 30 also illustrates this), e.g. by suturing, stapling, or gluing.  
	Regarding claim 11, Malaviya discloses wherein the number of mesh components is in a range of including from 2 to 10, such as 2, 3, 4, 5, 6, 7, 8, 9, or 10 mesh components (Figure 23, items 182 and 184, two mesh components), and wherein at least one coil-shaped component is arranged between each two mesh components (paragraph 0154, lines 17-20 state that the coil-shaped component can be arranged between the two mesh component of Figure 23).  
	Regarding claim 12, Malaviya discloses wherein the number of coil-shaped components arranged between each two mesh components is in a range of including from 1 to 100, such as 1, 2, 3, 4, 5, 10, 15, 20, 30, 40, 50, 60, 70, 80, 90, or 100 coil-shaped components (Figures 22, 22A, 29).  
	Regarding claim 13, Malaviya discloses wherein coil-shaped components arranged between the same two mesh components are intertwined, overlapping (Figure 29), braided, axially aligned (Figure 22), axially perpendicular, axially at an angle of between 0° and 90°, and/or are separated from each other.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774